 Case 1:20-cv-00405-PLM-RSK ECF No. 3, PageID.14 Filed 08/24/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 CLARENCE OTWORTH,

          Plaintiff,
                                                        Case No. 1:20-cv-405
 v.
                                                        HONORABLE PAUL L. MALONEY
 GRETCHEN WHITMER,

          Defendant.
 ____________________________/


                            NOTICE OF IMPENDING DISMISSAL

         The court records indicate that more than 60 days have passed from the filing of the above

complaint and Defendant Gretchen Whitmer has not been served. This notice serves to inform

Plaintiff that the action shall be dismissed without prejudice unless Plaintiff completes service of

process within 90 days after the filing of the complaint, in accordance with FED. R. CIV. P. 4(m).

         To avoid dismissal pursuant to Rule 4(m), if more than 90 days are necessary for service

of process, counsel must execute a verified petition regarding Service of Process, advising the

Court:

                 A.    That the case should not be dismissed as to the unserved defendant(s);

                 B.    That the failure to obtain service upon the defendant(s) is not due to the fault
                       of the party or counsel seeking to avoid dismissal;

                 C.    The reasons why the case against the unserved defendant(s) should not be
                       dismissed, set forth in detail; and

                 D.    That service will be effected on the defendant(s) within twenty-eight (28)
                       days of the date of the petition.
 Case 1:20-cv-00405-PLM-RSK ECF No. 3, PageID.15 Filed 08/24/20 Page 2 of 2




       This petition must be filed with the Court on or before September 8, 2020. By executing

the petition regarding Service of Process, you need not appear in support thereof until and/or unless

so notified by the Court. If the Court is satisfied that the case should not be dismissed as to

Defendant Whitmer, you will be so notified. If dismissal of the case is satisfactory to you, no

action is required. An Order of Dismissal shall be issued.




Dated: August 24, 2020                                         /s/ Paul L. Maloney
                                                              Paul L. Maloney
                                                              United States District Judge
